Exhibit 10.7

LOGO [g171648g21i74.jpg]

Personal Usage of Aircraft Policy

effective November 15, 2005

revised effective as of February 17, 2011

Liberty Global, Inc. (the “Company”), desires to provide the members of the
Company’s Board of Directors (each, a “Director”), the Chief Executive Officer
(“CEO”) and certain senior executives of the Company and its subsidiaries as may
be approved by the CEO (each, an “Executive”) the benefit of personal usage of
aircraft owned in whole or in part by the Company or a subsidiary thereof
(“Company Aircraft”) when the same is not being used for a business purpose,
subject to the terms and conditions set forth in this Policy. Each Director, the
CEO and each Executive is sometimes hereinafter referred to as a “Personal
User”.

This Policy is intended to comply with all applicable rules and regulations of
the Federal Aviation Administration (“FAA”) and Internal Revenue Service (“IRS”)
and shall be amended from time to time as necessary or appropriate to ensure
continued compliance with all such rules and regulations as in effect at such
time. This Policy shall further be subject to amendment, modification or
termination in the sole discretion of the Board of Directors of the Company.

Approval

Any use of the Company Aircraft by a Personal User other than the CEO for a
personal trip or to bring a family member or guest on a business trip must be
approved in advance by the CEO.

Any use of the Company Aircraft by the CEO for personal trips in any calendar
year that, when taken together with his use for personal trips of any aircraft
to which the Company has rights of use under a time sharing or other agreement
or arrangement, aggregate more than 20 flight hours in excess of his
Compensatory Hours for that year must be approved by the Chairman of the Board
of Directors. For purposes of this Policy, “Compensatory Hours” means the number
of flight hours of personal use in any calendar year that has been approved as
part of the CEO’s compensation package by the Compensation Committee of the
Company’s Board of Directors.

Personal Trips

Subject to the following paragraph, a Personal User will pay to the Company for
each usage of the Company Aircraft for a personal trip an amount equal to the
aggregate incremental cost to the Company and its subsidiaries of such usage,
determined in a manner consistent with the applicable rules and regulations (and
interpretations thereof) of the Securities and Exchange Commission related to
disclosure of executive compensation (the “SEC Calculation”). The amount charged
the Personal User in accordance with the SEC Calculation will be subject to
federal excise tax of 7.5% and may not exceed any limits set forth in the FAA
regulations.



--------------------------------------------------------------------------------

The foregoing payment obligations will not apply to the CEO’s usage of the
Company Aircraft for personal trips until after his Compensatory Hours for the
relevant calendar year have been exhausted. Further, the foregoing payment
obligations do not apply to non-employee Directors.

Tax Ramifications

For income tax purposes, the value of a flight on the Company Aircraft taken by
a Personal User not traveling on business, non-business related guests, or
family members is generally taxable as a fringe benefit to the Personal User.
For U.S. federal income tax purposes, the IRS requires such value to be
determined by the Standard Industry Fare Level (“SIFL”) method of calculation
(the “SIFL Calculation”). For a Personal User not subject to U.S. federal income
tax (either generally or with respect to the specific flight), such value will
be determined in accordance with the applicable laws and regulations in the
relevant tax jurisdiction (the “Non-US Tax Calculation”). For business trips
with non-business passengers, the Personal User will be imputed income for those
non-business passengers attributable to him. The amount imputed as income will
be calculated pursuant to the SIFL Calculation or the Non-US Tax Calculation, as
applicable.

To the extent a Personal User has paid the Company for aircraft usage under the
SEC Calculation, that amount will be offset against the applicable of the SIFL
Calculation or the Non-US Tax Calculation. If the amount paid is less than the
applicable of the SIFL Calculation or the Non-US Tax Calculation, only the
difference will be imputed as income to the Personal User.

Time Sharing Agreements

To use the Company Aircraft as provided above, the Personal User must lease it.
Such lease will be through an Aircraft Time Sharing Agreement executed by the
Personal User in the form approved by the Company, prior to any personal usage
of the Company Aircraft.

Schedule Decisions

Notwithstanding the foregoing policy or the terms of the Aircraft Timing Sharing
Agreements, the Company and its flight crew retain the authority to determine
when a flight may be cancelled or changed for safety or maintenance reasons.
Also, the Company retains authority to determine what flights may be scheduled
based on the business needs of the Company. Although the Company will use its
best efforts to accommodate personal use requests, business needs will take
priority in any scheduling conflicts.

Liberty Global, Inc. reserves the right to amend or cancel this Policy at any
time.

 

Page 2